  Case 18-81724      Doc 41       Filed 01/07/19 Entered 01/07/19 09:56:49         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: GREGORY ABATE                        §       Case No. 18-81724
       ANGELA ABATE                         §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/14/2018.

       2) The plan was confirmed on 12/06/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was converted on 12/28/2018.

       6) Number of months from filing or conversion to last payment: 4.

       7) Number of months case was pending: 4.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81724      Doc 41       Filed 01/07/19 Entered 01/07/19 09:56:49     Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 1,690.00
      Less amount refunded to debtor(s)                       $ 464.20
NET RECEIPTS                                                                   $ 1,225.80



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 680.10
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 121.74
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 801.84

Attorney fees paid and disclosed by debtor(s):                $ 500.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim   Principal    Interest
Name                                Class   Scheduled   Asserted    Allowed        Paid        Paid
LOVES PARK LEGAL CLINIC             Lgl          0.00   4,000.00    4,000.00     680.10        0.00
CAPITAL ONE AUTO FINANCE            Sec      9,886.24     423.96      423.96     423.96        0.00
JPMORGAN CHASE BANK                 Sec          0.00   2,917.06    2,917.06       0.00        0.00
ASSOCIATED COLLECTORS               Uns        269.00        NA          NA        0.00        0.00
BARCLAYS BANK                       Uns      2,556.65        NA          NA        0.00        0.00
PORTFOLIO RECOVERY                  Uns      2,451.66   2,451.66    2,451.66       0.00        0.00
CAPITAL ONE BANK USA NA             Uns      2,697.31   2,679.31    2,679.31       0.00        0.00
CAPITAL ONE BANK USA NA             Uns      1,714.15   1,714.15    1,714.15       0.00        0.00
CAPITAL ONE BANK USA NA             Uns          0.00   2,246.33    2,246.33       0.00        0.00
CAPITAL ONE BANK USA NA             Uns      2,589.75   2,589.75    2,589.75       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      2,160.49   2,160.49    2,160.49       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      2,497.00   2,497.52    2,497.52       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,125.52   1,125.52    1,125.52       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,922.24   1,922.24    1,922.24       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        919.00     919.27      919.27       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      2,716.61   2,716.61    2,716.61       0.00        0.00
BECKET & LEE LLP                    Uns        592.74     592.74      592.74       0.00        0.00
ANTERO CAPITAL LLC                  Uns          0.00     645.43      645.43       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81724      Doc 41       Filed 01/07/19 Entered 01/07/19 09:56:49    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
RESURGENT CAPITAL SERVICES          Uns      1,352.22   1,352.22   1,352.22       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns        828.18     828.18     828.18       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      2,476.91   2,476.91   2,476.91       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns        384.94     384.94     384.94       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      2,990.08   2,990.08   2,990.08       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns        553.98     553.98     553.98       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      1,457.77   1,457.77   1,457.77       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns        538.00     538.00     538.00       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      3,193.55   3,193.55   3,193.55       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns        398.95     398.95     398.95       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      1,054.80   1,054.80   1,054.80       0.00       0.00
NEWPORT GROUP                       Uns          0.00        NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        344.28     344.28     344.28       0.00       0.00
PORTFOLIO RECOVERY                  Uns        511.72     511.72     511.72       0.00       0.00
PORTFOLIO RECOVERY                  Uns      3,129.93   3,129.93   3,129.93       0.00       0.00
SYNCHRONY BANK/OLD NAVY             Uns      2,169.36        NA         NA        0.00       0.00
SYNCHRONY BANK/WALMART              Uns      1,019.55        NA         NA        0.00       0.00
TD BANK USA, N.A.                   Uns        618.53     618.53     618.53       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00   2,910.94   2,910.94       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81724      Doc 41       Filed 01/07/19 Entered 01/07/19 09:56:49     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                     $ 423.96         $ 423.96                $ 0.00
      All Other Secured                         $ 2,917.06            $ 0.00               $ 0.00
TOTAL SECURED:                                  $ 3,341.02         $ 423.96                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 47,005.80           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                $ 801.84
       Disbursements to Creditors                $ 423.96

TOTAL DISBURSEMENTS:                                             $ 1,225.80




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81724        Doc 41      Filed 01/07/19 Entered 01/07/19 09:56:49               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 01/07/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
